UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4990



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ALLEN EUGENE LAYTON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CR-04-65)


Submitted:   April 8, 2005                  Decided:   May 20, 2005


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Frank Willard Dunham, Jr., Federal Public Defender, Alexandria,
Virginia, Robert James Wagner, Federal Public Defender, Richmond,
Virginia, for Appellant.     Paul Joseph McNulty, United States
Attorney, Alexandria, Virginia, Timothy Richard Murphy, Special
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Allen Eugene Layton pled guilty to possession with intent

to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1)

(2000), possession of a firearm during and in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A) (2000),

and possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1) (2000). On October 26, 2004, the district court

sentenced Layton to concurrent eighty-four month prison terms on

counts one and three and a consecutive sixty-month prison term on

count two, followed by five years of supervised release.          However,

in light of Blakely v. Washington, 124 S. Ct. 2531 (2004), and

pursuant    to   this   court’s   recommendation   in   United   States   v.

Hammoud, 378 F.3d 426 (4th Cir.) (order), opinion issued by 381
F.3d 316, 353-54 (4th Cir. 2004) (en banc), cert. granted and

judgment vacated, 125 S. Ct. 1051 (2005), the district court

announced an alternative prison sentence for counts one and three

of seventy-two months.       After Layton filed his notice of appeal,

the Supreme Court decided United States v. Booker, 125 S. Ct. 738

(2005).     Layton has now filed an unopposed motion to remand his

case to the district court for resentencing in light of Booker.

            We grant the motion for remand to allow the district

court to reconsider Layton’s sentence in light of the Booker

decision.    Layton indicates the sole issue he wishes to pursue on

appeal is the propriety of his sentence imposed under the mandatory


                                    - 2 -
sentencing    guidelines    scheme    in     effect   at   the   time   he   was

sentenced.     Therefore, we affirm his convictions, vacate the

sentence     imposed   by   the   district       court,    and    remand     for

reconsideration of the sentence.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         AFFIRMED IN PART,
                                             VACATED IN PART, AND REMANDED




                                     - 3 -